576 F.3d 531 (2009)
Avinash RANGRA; Anna Monclova, Plaintiffs-Appellants,
v.
Frank D. BROWN, District Attorney; Greg Abbott, Texas Attorney General, Defendants-Appellees.
No. 06-51587.
United States Court of Appeals, Fifth Circuit.
July 27, 2009.
Arvel Rodolphus Ponton, III (argued), Law Office of Ron Ponton, Alpine, TX, Dick W. DeGuerin (argued), DeGuerin & Dickson, Houston, TX, for Plaintiffs-Appellants.
John Steven Houston (argued), Alpine, TX, for Brown.
*532 Sean Jordan (argued), James C. Todd, Asst. Atty. Gen., Office of Atty. Gen., Gen. Lit. Div., Austin, TX, for Abbott.
Scott N. Houston, Austin, TX, for Texas Mun. League, Texas City Attorney's Ass'n, Amici Curiae.
Joseph Robert Larsen, Ogden, Gobson, Broocks & Longoria, Houston, TX, for Freedom of Info. Foundation of Texas, Inc., Amicus Curiae.
Lucy A. Dalglish, Arlington, VA, for Reporters Committee for Freedom of Press.
Kyle Duncan, Baton Rouge, LA, for State of La., State of Ala., State of Ariz., State of Fla., State of Ind., State of Mich., State of Mont., State of Colo., State of Idaho., State of Ill., State of Miss., State of Neb., State of N.M., State of Ohio, State of N.D., State of Vir., State of S.D., Ill. Mun. League, S.D. Mun. League, Nat. League of Cities, Intern. Mun. Lawyers Ass'n.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.
BY THE COURT:
A member of the court having requested a poll on the petitions for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.